On Application for Rehearing.
It is without dispute that this appellant was, under the circumstances shown by the record, in effect, denied the right "to have compulsory process for obtaining witnesses in his favor," in direct contravention of the terms of the Constitution of 1901, § 6.
Upon further consideration we are of the opinion that it does not clearly appear that this denial was of no prejudice to appellant's rights.
The application for rehearing is therefore granted; the judgment of affirmance set aside; and the judgment of conviction reversed and the cause remanded.
Application granted; reversed and remanded.